                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION



STEVEN J. RADEL,                                    4:19-CV-04068-VLD
                   Plaintiff,
                                              ORDER GRANTING PLAINTIFF’S
      vs.
                                               MOTION FOR AN AWARD OF
                                                   FEES AND COSTS
ANDREW M. SAUL, COMMISSIONER
OF THE SOCIAL SECURITY
                                                      DOCKET NO. 20
ADMINISTRATION;


                   Defendant.



                                  INTRODUCTION

      Previously, the court granted plaintiff Steven Radel’s motion to reverse

the decision of the Commissioner denying him disability benefits and

remanding back to the agency for further proceedings. See Docket No. 18.

Mr. Radel now moves for an award of attorney’s fees and costs as the prevailing

party pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412(d). Mr. Radel previously executed an assignment in favor of his counsel

of any fee award. See Docket No. 20-1. Accordingly, he asks in his motion

that the court order the Commissioner to pay the award directly to his counsel.

      The Commissioner does not object to the award of fees and costs nor

does he object to the amounts requested. See Docket No. 22. The
Commissioner does object to Mr. Radel’s request to have the award paid

directly to his counsel. Id. The Commissioner argues that following the

Court’s decision in Astrue v. Ratliff, 560 U.S. 586 (2010), it is established that

(1) an award of attorney’s fees under the EAJA belongs to the client/party, not

to the attorney and (2) any such award is subject to offset to satisfy any pre-

existing debt the client/party owes to the government. The Commissioner

further argues that Mr. Radel’s purported assignment of his award of attorneys

fees and costs to his counsel violates the Anti-Assignment Act, 31 U.S.C.

§ 3727(b).

                                    DISCUSSION

        Both of the Commissioner’s arguments have been soundly rejected in

several past opinions by this district and adopted in only one very early opinion

on the subject. In Rathke v. Astrue, 2010 WL 3363380 (D.S.D. Aug. 23,

2010)1, decided only two months after the Supreme Court’s decision in Ratliff,

with little analysis and without the benefit of the analysis of this issue by other

courts, the Rathke court concluded the attorneys fee award must be paid

directly to the client, notwithstanding the assignment of that award to counsel

by the client. Id. at *3.

         A little over a year later, the issue cropped up again in Johnson v.

Astrue, 2011 WL 4458850 at **8-9 (D.S.D. Sept. 23, 2011).2 The Johnson

court distinguished the Rathke decision, noting that it was decided so soon


1   The Honorable Jeffrey L. Viken, then-Chief United States District Judge.

2   The Honorable Roberto A. Lange, United States District Judge.
                                          2
after Ratliff that the court had not received “the benefit of the mounting

authority permitting payment to the attorney when the prevailing plaintiff has

no federal debt and has assigned any EAJA fee to counsel.” Id. at *9. Because

the Rathke decision had come into conflict with how most other courts decided

the issue after Rathke, the Johnson court declined to follow its holding. Id.

Instead, engaging in a thorough discussion and analysis of the issue and

review of cases from other districts and circuits, the Johnson court honored

the assignment and ordered the attorneys fee award to be paid directly to the

lawyer. Id. at **9-11.

        In Gors v. Colvin, 2013 WL 960230 at *3 (D.S.D. Mar. 12, 2013)3, the

Commissioner argued that the Court’s decision in Ratliff required the court to

order that the award of fees and costs be paid directly to the client,

notwithstanding the client’s prior assignment of such award to her attorney.

The court surveyed the then-existing post-Ratliff case law and found the most

common approach was to honor a litigant’s assignment of fees to his or her

attorney. Id. The Gors court therefore rejected the Commissioner’s argument

based on Ratliff.

        Nine months later the same issue arose in Cooks v. Colvin, 2013 WL

6729868 at *2 (D.S.D. Dec. 19, 2013).4 Citing, inter alia, Gors, the Cooks court

rejected the Commissioner’s argument that Ratliff required the court to set

aside the plaintiff’s fee assignment in favor of her attorney. Id. In addition to


3   The Honorable John E. Simko, United States Magistrate Judge.

4   The Honorable Karen E. Schreier, United States District Judge.
                                         3
the argument based on Ratliff, the Commissioner also argued the assignment

of attorneys fees to the lawyer violated the Anti-Assignment Act (“AAA). Citing

McGrath v. Astrue, 2012 WL 4898276 at *7 (D. Minn. Oct. 1, 2012), the Cooks

court rejected this argument as well. Cooks, 2013 WL 6729868 at *2. The

court agreed that it would be nonsensical to read the AAA as prohibiting fee

assignments given the legislative purpose behind that act. Id.

      As explained in more detail in McGrath, the purpose of the AAA was to

prevent chaotic uncertainty for the government when it paid claims where

multiple payment of claims might occur or possible multiple claimants,

litigants and assignees might make claims. McGrath, 2012 WL 4898276 at *5

(citing United States v. Aetna Cas. & Sur. Co., 338 U.S. 366, 373 (1949)). An

assignment of attorneys fees to counsel in a Social Security case did not “create

the kind of chaotic uncertainty for the Government” that the AAA aimed to

prevent. Id. In fact, the McGrath court found, to the contrary, assignments of

attorney fee awards in this context benefited the client by providing the

attorney with an incentive to work for a successful result for his or her client.

Id.

      The McGrath court found the decision in First Fed. Savings & Loan Ass’n

of Rochester v. United States, 58 Fed. Cl. 139 (2003), to provide the more

appropriate framework for analyzing the issue. Adopting that court’s holding

that assignment of a claim created rights and obligations only between the

attorney and the client and not as against the government, the McGrath court

agreed that such assignments were not in contravention of the AAA. Id.

                                         4
        About a year after the Cooks decision, the Commissioner again raised the

same arguments in opposition to an assignment of an attorneys fee award in a

Social Security case. See Bales v. Colvin, 2014 WL 5422175 at *4 (D.S.D. Oct.

22, 2014). The Bales court, relying on its earlier decision in Johnson, as well

as on the decisions in Cooks and McGrath, rejected both of the Commissioner’s

arguments (Ratliff and AAA) against payment of the attorneys fee award directly

to the claimant’s lawyer. Id. See also, Beckett v. Berryhill, 2018 WL 3019897

at *3 (D.S.D. Jun. 18, 2018).5

        The above cases represent decisions by all of this district’s sitting United

States District Judges and one United States Magistrate Judge. All but Rathke

are unanimous in rejecting the same arguments asserted by the Commissioner

herein. Like the Johnson court, this court finds Rathke distinguishable

because it was decided so close on the heels of the Ratliff decision that the

court did not have the benefit of the developing case law. Accordingly, this

court adopts the analysis and result reached in Johnson, Gors, Cooks, Bales,

and Beckett and rejects both the Commissioner’s arguments against direct

payment of the attorneys fee award to counsel.

        This court, as did the Cooks court, acknowledges the government’s right

of offset if Mr. Radel has any outstanding debts owed to the federal

government. Cooks, 2013 WL 6729868 at *2. Accordingly, the court grants

the Commissioner 30 days to determine if any debts exist and therefore any



5   Judge Lange presided over both Bales and Beckett.


                                          5
offset should be made, after which 30-day period the balance of the EAJA

award shall be remitted to Mr. Radel’s counsel.

      The Commissioner cites to several cases outside this district and outside

the Eighth Circuit in support of his position. The court acknowledges that

there is a split of opinion among various courts. However, neither the Eighth

Circuit nor the Supreme Court has addressed these issues. In the absence of

binding authority, this court finds the opinions previously issued in this

district to be most persuasive and most in keeping with the purposes of the

Social Security Act.

      The Commissioner also cites three decisions by this court in which this

court ordered awards of attorneys fees to be made payable to the plaintiff

rather than the plaintiff’s attorney, despite the existence of an assignment of

the award of attorney’s fees. See Docket No. 27 at p. 2. In each of the three

cases cited by the Commissioner, the plaintiff moved for an award of attorney’s

fees to be paid directly to the lawyer, the Commissioner filed a brief asking that

the award be made payable directly to the plaintiff, and the plaintiff never

responded to the Commissioner’s request. The court acted in each instance on

the theory that, by not responding to the Commissioner’s request, the plaintiff

was acquiescing in that request. None of these prior cases involved an actual

litigation of the issues discussed herein. They are not precedent employable in

the Commissioner’s favor.

      In addition to his original request for attorney’s fees, Mr. Radel seeks an

additional $208.74 for one hour spent drafting a reply to the Commissioner’s

                                        6
response to the original motion for attorney’s fees. The court finds this to be

both reasonable and supported by counsel’s submission. Therefore, the court

adds $208.74 to counsel’s original request.

      Finally, the court notes that, despite the parties’ arguments, there

appears to be no dispute based on the concrete action each party seeks from

the court. The Commissioner stated in their original response to Mr. Radel’s

motion that it would, after determining if any debt was owed by Mr. Radel

under the Treasury Offset Program, deliver “the remaining fee . . . [in] a check

made out to Plaintiff but delivered to Plaintiff’s attorney.” See Docket No. 22 at

p. 2 (last sentence).

      Mr. Radel, for his part, included along with his original motion a

proposed order for the court to sign. See Docket No. 20-4. The language in

Mr. Radel’s own proposed order provides that the court should order any

remaining fee after the government takes its offset to be “paid by a check made

out to Plaintiff, c/o the Plaintiff’s Attorney, and delivered to the attorney.” Id.

The court sees very little, if any, difference between what Mr. Radel requested

the court to do and what the Commissioner offered to do. Compare Docket No.

20-4 with Docket No. 22 at p. 2. Which raises the question: why all this

briefing? In any event, the court adopts the language Mr. Radel proposed in

the below order.

                                   CONCLUSION

      Based on the foregoing facts, law and analysis, it is hereby




                                          7
      ORDERED that Mr. Radel’s motions for EAJA fees and expenses [Docket

Nos. 20 & 24], are granted. Following a 30-day period for administrative

inquiry by the Commissioner to determine if Mr. Radel owes the federal

government any pre-existing debt for which the government is entitled to offset,

the Commissioner shall pay to Mr. Radel reasonable attorneys fees in the

amount of $6,178.70 (representing $5,801.60 in attorney fees and $377.10 in

South Dakota sales tax). In addition, it is also

      ORDERED that the Commissioner pay to Mr. Radel expenses in the

amount of $20.70. Finally, it is

      ORDERED that, after offsetting any debt owed under the Treasury Offset

Program, the balance of any remaining fee shall be paid by the Commissioner

with a check made payable to Mr. Radel, c/o Mr. Radel’s attorney, and

delivered to Mr. Radel’s attorney.

      DATED this 31st day of January, 2020.


                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        8
